                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

MUSTAFA-EL K.A. AJALA,
formerly known as DENNIS E. JONES-EL,

        Plaintiff,                                Case No. 16-cv-639-bbc

   v.

UW HOSPITAL AND CLINICS,
SUTCHIN PATEL, BURTON COX,
SRIHARAN SIVALINGAM and
WI HEALTH CARE LIABILITY PLAN,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                                11/6/2019
        Peter Oppeneer, Clerk of Court                     Date
